Citation Nr: 1215885	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-37 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for bilateral hearing loss. 

2.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for bronchial asthma.

3.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for an anxiety disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran had active military service from April 1951 to July 1954. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In October 2010, the Board remanded this case for additional development and adjudicative action.  

The issues of entitlement to pension benefits and special monthly pension based on aid and attendance have been raised by the record, see VA Form 21-4138, Statement in Support of Claim, dated March 30, 2012, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp 2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

Further action is necessary in accordance with the previous Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).

In the October 2010 remand, the Board requested that the Veteran be sent a proper VCAA notice that complied with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  A notice was sent to the Veteran October 2010; however, that notice did not fully inform the Veteran of the reasons for the prior denials, the evidence needed to reopen the claim, or the evidence to establish the underlying benefits sought.  In addition, the Veteran was misinformed regarding the last final denial involving the claim for service connection for a psychiatric disorder, to include PTSD.  Specifically, the RO informed the Veteran the last final denial was in June 1998, when the Board addressed these issues in an August 2006 decision.  This must be corrected.

As to the bases of the last final decisions, with regard to the claims for service connection for hearing loss and asthma, in a June 1998 rating decision, the RO declined to reopen these claims on the basis that new and material evidence had not been submitted.  Based on the Board's review of the evidence of record at that time, the RO denied reopening the claims because there continued to be a lack of competent evidence of a nexus between post service diagnoses of hearing loss and asthma and service.  

In August 2006, the Board declined to reopen the claim of service connection for a nervous disorder and also denied service connection for PTSD.  The Board determined that new and material evidence had not been submitted to reopen the claim of service connection for a nervous disorder because the additional evidence indicated that the Veteran's current emotional condition was not related to the military (i.e., no nexus).  The Board denied service connection for PTSD on the basis that there was not a credible diagnosis of PTSD of record (i.e, no current disability).

Accordingly, the Veteran must be informed of these facts in the Kent letter.  

In the October 2010 remand, the Board also requested that the AMC obtain the Veteran's complete service personnel records and complete service treatment records, including clinical records, from the National Personnel Records Center (NPRC) and/or any other appropriate source.  If these records were not available, a negative reply was requested.   An attempt was made to secure the records.  In sum, the eventual reply indicated that additional information was needed relative to the Veteran's complete unit information.  In January 2012, the AMC requested that information from the Veteran, but the Veteran has not replied.  Nevertheless, the claims file contains such information.  The Veteran had service with Company "A" of the 16th Infantry, Regiment, APO, as shown on the DD Form 214.  He also asserted service with Company "I" of the 65th Infantry.  This information should be used to perform an M05 request to obtain service treatment/personnel records, sick/morning reports, or SGO records concerning the Veteran's service.  

The Board also indicated that in March 2009, the Veteran submitted a signed authorization for medical records from a medical facility in Auxilo Muto, San Juan.  In an April 2011 letter, the Veteran was told to submit these records.  The AMC did not attempt to independently get these records.  That action must be accomplished.  

Further, with respect to the claim for service connection for an acquired psychiatric disorder, including PTSD, the Board told the AMC that consideration should be given to the recent amendment to 38 C.F.R. § 3.304(f), effective July 13, 2010, and to 38 U.S.C.A. § 1154(b), as the Veteran was awarded the Combat Infantryman Badge.  This action was not undertaken.  

Finally, as the case must be remanded for the foregoing reasons, an additional request should be made for the Veteran's updated VA treatment records from the San Juan VA Medical Center.  .

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Veteran a VCAA letter which informs him about (a) the information and evidence not of record that is necessary to substantiate his claims; (b) the information and evidence that VA will seek to provide; and (c) the information and evidence that he is expected to provide.  The notice must include specific notice of why the claims were previously denied and what constitutes new and material evidence for the purpose of reopening the claims per Kent.  For example, as to the claims involving hearing loss and asthma, in a June 1998 rating decision, the RO declined to reopen the claims for service connection for hearing loss and bronchial asthma because the additional evidence did not cure the defect of the lack of competent evidence of a nexus between the current disabilities and service (i.e., no nexus to service).  As to the claim for service connection for an acquired psychiatric disorder, to include PTSD, in August 2006, the Board declined to reopen the claim of service connection for a nervous disorder and also denied service connection for PTSD.  As to an acquired psychiatric disorder, the Board determined that the additional evidence received did not establish a nexus between the current psychiatric disorder and service.  As to the claim for service connection for PTSD, the Board found that the evidence lacked a valid diagnosis of PTSD (i.e., no current disability).  

2.  The Veteran had service with Company "A" of the 16th Infantry, Regiment, APO, as shown on the DD Form 214.  He also asserted service with Company "I" of the 65th Infantry.  This information should be used to perform an M05 request to obtain service treatment records, service personnel records, sick/morning reports, or SGO records concerning the Veteran's service.  If these records are not available, a negative reply must be provided. 

3.  Obtain and associate with the claims file copies of all clinical records, which are not already in the claims file, of the Veteran's treatment at the San Juan VA Medical Center.  

4.  After obtaining permission from the Veteran, obtain and associate with the claims file copies of all clinical records, which are not already in the claims file, of the Veteran's treatment at the Auxilo Muto Hospital, dated from 1985 to 1999.  The Veteran may submit these medical records himself.

5.  If it is determined that VA examinations or medical opinions are necessary to decide the claims, then the Veteran should be scheduled for appropriate examinations. 

6.  Then, readjudicate the claims on appeal in light of all of the evidence of record.  With respect to the claim for service connection for and acquired psychiatric disorder including PTSD, consideration should be given to the recent amendment to 38 C.F.R. § 3.304(f), effective July 13, 2010, and to 38 U.S.C.A. § 1154(b), as the Veteran was awarded the Combat Infantryman Badge.  

If any issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

